 



Exhibit 10.6
INVESTMENT MANAGEMENT AGREEMENT
between
MARINER INVESTMENT GROUP, INC.
and
SOUTHWEST MARINE AND GENERAL INSURANCE COMPANY
March 1, 2007

 



--------------------------------------------------------------------------------



 



This INVESTMENT MANAGEMENT AGREEMENT, dated as of the 1st day of March, 2007, is
between Mariner Investment Group, Inc., a corporation organized under the laws
of the State of New York (the “Adviser”), on the one hand, and Southwest Marine
and General Insurance Company, an Arizona stock insurance company (“Southwest
Marine”), on the other hand. Southwest Marine is referred to herein as the
“Client.”
WHEREAS, the Adviser and the Client desire to enter into this Investment
Management Agreement, pursuant to which the Client will retain the Adviser to
provide certain discretionary investment advisory services.
NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration as set forth herein, the Adviser and the
Client agree as follows:
1. Appointment of the Adviser.
     (a) The Client hereby appoints the Adviser to serve as investment adviser
of the Client’s investment account assets listed on Schedule A (collectively,
the “Accounts”), and the Adviser hereby accepts such appointment and agrees to
perform its obligations in accordance with the terms of this Agreement (which
includes the Schedules hereto) and the Investment Policy Guidelines (as defined
in Section 2(c) below). The Adviser hereby accepts such appointment.
     (b) The assets of the Client comprising the Accounts shall be managed by
the Adviser in as many different categories as may be instructed by the Client
from time to time. Initially, the Client has instructed the Adviser that it may
allocate assets into three different categories, (i) (cash management) the
“Liquidity Portfolio”, (ii) (fixed income investing) the “Fixed Income
Portfolio” and (iii) (investment in alternative investment vehicles and common
and preferred equities) the “Hedge Fund and Equity Portfolio”. The Client may
designate and re-designate the amount of assets in each category from time to
time, in its sole discretion, subject to the limitations imposed by certain
funds invested in the Hedge Fund and Equity Portfolio. The Adviser shall ensure
that the assets of each Account are maintained separately on the books of the
Client’s custodian and shall manage the assets comprising each Account
separately, as provided by the terms of this Agreement. The beneficial ownership
of all of the assets comprising each of the Accounts shall at all times reside
with the Client.
2. Authorities and Duties of the Adviser.
     (a) Subject to paragraph (c) of this Section 2, the Adviser shall provide
investment advisory services to the Accounts and shall in such capacity have
full discretion and authority, without obtaining the prior approval of the
Client or any agent of the Client (except as may be required by law or as
otherwise required by this Agreement), to:
     (i) purchase, sell, redeem, invest, reinvest or otherwise trade any
security or other permitted investment on behalf of the Accounts; provided,
however, that all transactions entered into on behalf of the Client shall
require the ratification, no less frequently than quarterly, of the Board of
Directors or Finance Committee of the Board

- 1 -



--------------------------------------------------------------------------------



 



of Directors of the Client, and that in the event any investment transaction
fails to receive such ratification, the Client shall direct the Adviser to
dispose of such investment;
     (ii) exercise any conversion and/or subscription rights available in
connection with any securities or other investments;
     (iii) instruct an Account’s custodian to deliver for cash received,
securities sold, exchanged, redeemed or otherwise disposed of on behalf of the
Account, and to pay cash for securities delivered to the custodian and/or
credited upon acquisition of same;
     (iv) determine how to vote all proxies received with respect to securities
held by an Account and direct the custodian as to the voting of such proxies;
provided, however, that the authority to vote proxies received with respect to
securities held on behalf of the Client shall require an express delegation of
authority for that purpose from the Board of Directors of the Client (which may
be a blanket delegation with respect to all proxies received with respect to
securities held on behalf of the Client);
     (v) select broker-dealers to purchase, sell or otherwise trade in or deal
with any security;
     (vi) place orders with any broker-dealer so selected, to purchase, sell or
otherwise trade in or deal with any security;
     (vii) engage personnel, whether full time or part time, in connection with
the investment Advisory services hereunder;
     (viii) engage outside professionals, including without limitation
investment sub-advisers, appraisers, attorneys, consultants and other experts,
in connection with the investment advisory services hereunder;
     (ix) value the securities and other assets of an Account in accordance with
the valuation policies and guidelines set forth in Section 4 hereof;
     (x) make and execute all such contracts, agreements, instruments and other
documents as the Adviser may deem necessary or appropriate in connection with
the performance of its investment advisory duties hereunder or as the Client may
reasonably request from time to time; and
     (xi) take all such other actions as the Adviser may deem necessary or
appropriate in connection with the performance of its investment advisory duties
hereunder.
     (b) In furtherance of the foregoing and subject to paragraph (c) of this
Section 2, the Client hereby designates and appoints the Adviser as its agent
and attorney-in-fact with respect to each Account, with full power and authority
and without the need for further approval of the Client or any other agent of
the Client (except as may be required by law or as otherwise required by this
Agreement), to complete and execute all documents as may be required to effect

- 2 -



--------------------------------------------------------------------------------



 



an investment and to take any and all actions that the Adviser, in its
discretion, shall deem advisable to carry out its duties with respect to the
assets of the Accounts.
     (c) All investment services provided to the Client shall be based upon the
written criteria, standards and guidelines of the Client, and the insurance laws
and regulations applicable to the Client, as delivered by the Client to the
Adviser from time to time (the “Investment Policy Guidelines”); provided,
however, that the Client shall have the ultimate and final authority over
decisions and policies, to include but not be limited to the purchase and sale
of securities; provided, further, that in the event that any transaction is
entered into by the Adviser on behalf of the Client and is in compliance with
the Investment Policy Guidelines in effect at the time, and such transaction
subsequently fails to receive the ratification specified in subparagraph (a)(i)
or paragraph (d) (as applicable) of this Section 2, the recourse of the Client
in such event shall be limited to (i) amending the Investment Policy Guidelines
applicable to all future transactions and delivering the same to the Adviser,
(ii) amending this Agreement pursuant to the provisions of Section 16(a) hereof;
or (iii) terminating this Agreement pursuant to the provisions of Section 11
hereof; provided, further, that in any such case the Client shall direct the
Adviser to dispose of the investment that failed to receive the required
ratification; provided, finally, that the Adviser shall not effect any
investment transaction for an Account that is inconsistent with any law or
regulation applicable to the Client.
     (d) Subject to paragraph (c) of this Section 2, with respect to the portion
of an Account so designated from time to time as the “Hedge Fund and Equity
Portfolio” by the Client, the Adviser shall construct a portfolio of hedge funds
on behalf of the relevant Account, the primary purpose of which shall be to
achieve capital appreciation by investing in private investment entities which
are not registered under the U.S. Investment Company Act of 1940, as amended.
The Adviser intends to achieve this objective by allocating the assets of the
account designated to the Hedge Fund and Equity Portfolio among a group of
portfolio managers, which may include affiliates of the Adviser. The Adviser
shall be responsible for fund selection, rebalancing, reconstituting and
reviewing the portfolio in accordance with the Adviser’s reasonable business
judgment; provided, however, that such investments shall be subject to the
review and ratification of those members of the Finance Committee of the Board
of Directors of the Client who are not affiliated with the Adviser, and that in
the event any such investment fails to receive such ratification, the Client
shall direct the Adviser to dispose of such investment.
3. Fees and Expenses.
     (a) The Client shall pay the Adviser an Advisory Fee, in arrears, within
ten (10) days following the end of each calendar month, at the rate per annum
set forth on Schedule B as applied to such relevant portion of the Account based
on the fair market value of the assets comprising such portion of the Account as
of the last day of the calendar month just ended. The parties hereto agree to
reevaluate the fee schedule on an annual basis and will adjust the schedule of
fees with the mutual consent of all parties hereto; provided, however, that no
such adjustment shall take effect unless the Client has notified the Department
of Insurance of the State of Arizona (the “Department”) in writing of the
parties’ intention to make such adjustment at least thirty (30) days prior to
the effective date thereof, or such shorter period as the Department may permit,
and the Department has not disapproved it within such period.

- 3 -



--------------------------------------------------------------------------------



 



     (b) In computing the market value of any investment held by an Account,
each security listed on a national securities exchange shall be valued at the
last quoted sale price on the valuation date on the principal exchange on which
such security is traded. Any security listed on a national security exchange
that has no quoted last sale price on the valuation date and any other security
or asset, other than a security issued by a hedge fund, shall be valued by the
Adviser in reliance upon one or more quotes received from a securities
broker-dealer that has been granted the designation of primary dealer by the
Federal Reserve Bank of New York. Any security issued by a hedge fund shall be
valued at the net asset value of such security as determined by the issuing
hedge fund.
     (c) If this Agreement commences or terminates at any time other than the
beginning or end of a calendar month, respectively, the Advisory Fee shall be
prorated based on the portion of such calendar month during which this Agreement
was in force. Similar adjustments will be made in the event of an addition or
withdrawal of assets during a calendar month. The Client understands that assets
invested in hedge funds will bear additional fees and expenses, including
performance-related fees, charged by the respective fund managers in addition to
the Advisory Fee. In the event that assets of an Account designated as part of
the Hedge Fund and Equity Portfolio are invested in alternative investment
vehicles managed by the Adviser or any of its affiliates, the Advisory Fee
imposed by this Agreement on such assets shall be waived (however, other fee(s)
imposed by such alternative investment vehicle managed by the Adviser or its
affiliate will be charged).
     (d) The Adviser shall bear all expenses related to the performance of its
services under this Agreement, including without limitation travel expenses,
research, rent, utilities, and salaries. Any fees or expenses incurred by the
Client in connection with the operation or maintenance of the Accounts without
the express written consent of the Adviser shall not be the obligation of the
Adviser.
     (e) Within ten (10) Business Days after the beginning of each calendar
month, the Adviser will provide the Client with a statement setting forth the
aggregate assets of each Account as of the last day of the quarter previously
ended and the calculation of the Advisory Fee payable as of such date. For
purposes of this Agreement, the term Business Day shall mean any day, other than
a Saturday or Sunday, on which commercial banks in New York City are not
authorized or required by law to be closed.
4. Representations and Warranties of the Adviser.
     The Adviser represents and warrants to the Client that:
     (a) It is a corporation duly formed, validly existing and in good standing
under the laws of the State of Delaware; and
     (b) This Agreement has been duly authorized, executed and delivered by the
Adviser and constitutes a valid and binding agreement of the Adviser,
enforceable against it in accordance with its terms, except that the
enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating

- 4 -



--------------------------------------------------------------------------------



 



to creditors’ rights and (ii) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).
5. Representations and Warranties of the Client.
     The Client represents and warrants to the Adviser that:
     (a) It is a corporation duly formed, validly existing and in good standing
under the laws of the State of Arizona;
     (b) This Agreement has been duly authorized, executed and delivered by it
and constitutes a valid and binding agreement of the Client, enforceable in
accordance with its terms except that the enforceability thereof may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect relating to creditors’ rights and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law);
     (c) The Client hereby represents and warrants that: (a) the Client
beneficially owns all of the assets comprising each of the Accounts or has
discretionary authority over such assets with authority to appoint an investment
Adviser with respect to such assets; (b) there are no restrictions on the
transfer, sale and/or public distribution of the assets comprising each Account;
(c) the Client has appointed no other investment adviser with respect to the
assets comprising the Accounts; and (d) the Client has previously furnished to
the Adviser a copy of all applicable statutes and regulations, if any, regarding
its authority to enter into this Agreement and to undertake the investments
contemplated hereunder; and
     (d) The Client shall have full responsibility for payment of all taxes due
on capital or income held or collected for the Accounts.
6. Other Activities and Investments.
     (a) The Adviser shall not be required to devote its full time to the
affairs of the Accounts, but shall devote such of its time to the business and
affairs of the Accounts as it shall, in its discretion exercised in good faith,
determine to be necessary to conduct the affairs of each Account. The Adviser
shall use that degree of ordinary care and reasonable diligence in the
performance of services hereunder that an experienced and qualified provider of
similar services would use.
     (b) The Adviser and each of its directors, officers, affiliates, employees
or agents thereof may engage in or possess an interest in other business
ventures or commercial dealings of every kind and description, independently or
with others, including, but not limited to, management of other accounts,
investment in, or financing, acquisition and disposition of, securities,
investment and management counseling, brokerage services, serving as directors,
officers, advisers or agents of other companies, partners of any partnership, or
trustee of any trust, or entering into any other commercial arrangements,
whether or not any such activities may conflict with any interest of the parties
hereto with respect to the Account. However, in the event the Adviser concludes,
in its reasonable judgment, that any of the activities described in

- 5 -



--------------------------------------------------------------------------------



 



the preceding sentence constitute a conflict of interest between the person or
persons engaging in the activity and the Client with respect to the Accounts,
the Adviser shall provide notice of such conflict of interest to the Board of
Directors of the Client.
     (c) The Client understands that the Adviser performs investment advisory
services for clients other than the Client and that the Adviser may give advice,
make recommendations and take action with respect to other clients that may be
similar or different from that given to the Client. The Client recognizes that
other clients of the Adviser, as well as the Adviser, its principals, employees,
affiliates and their family members, may hold, and engage in transactions in,
securities purchased or sold for the Client or about which the Adviser has given
the Client recommendations or advice. The Client also agrees that the Adviser
has no obligation to purchase, sell or make recommendations with respect to any
security for the Client that the Adviser purchases, sells or recommends to any
client, or in which the Adviser, its principals, employees, affiliates or their
family members engage. The Adviser, its principals, employees, affiliates and
family members may invest in securities or other investments that are not made
available to the Client.
7. Account and Other Information.
     (a) The Adviser shall furnish the Client with statements of the portfolio
assets of each Account and investment results relating thereto on a monthly
basis. Such reports shall indicate the assets in the Account, including their
performance, both in the aggregate and on an Account-by-Account basis (and
within the Hedge Fund and Equity Portfolio, on a fund by fund basis). The
Adviser shall also send to the Client copies of financial statements, investment
reports or letters that it receives from the managers of the investment entities
in which an Account invests.
     (b) The Adviser shall keep, in a manner and form approved by the Client,
accurate and complete books of account, records and files, in either written or
electronic form (the “Books and Records”), of all business conducted under and
pursuant to this Agreement.
     (c) All of the Books and Records established and maintained by the Adviser
by reason of its performance under this Agreement which, absent this Agreement,
would have been held by the Client, shall be the property of the Client and
shall be delivered to the Client or its designee promptly upon termination of
this Agreement; provided, however, that the Adviser shall be entitled to retain
copies of any documents forming part of the Books and Records to the extent that
such documents relate to the performance of the Adviser’s duties hereunder or
the compensation payable to the Adviser pursuant to this Agreement.
     (d) The Adviser shall make all of the Books and Records available for
examination and inspection by duly authorized representatives of the Client,
upon reasonable notice, at any time during ordinary business hours.
     (e) To the extent required by law, the Adviser shall make all of the Books
and Records available for examination and inspection by the Department or its
duly authorized representatives, upon reasonable notice, at any time during
ordinary business hours.

- 6 -



--------------------------------------------------------------------------------



 



     (f) Any document forming part of the Books and Records that is subject to
examination by the Department shall be retained for six calendar years from its
creation or until after the filing of the report on examination in which such
document was subject to review, whichever is longer.
8. Directions and Information Provided to the Adviser.
     (a) The Client may, from time to time, in the Client’s discretion, issue
directions or instructions to the Adviser with respect to an Account, provided
that any such directions, instructions or amendments are in writing and
furnished to the Adviser. The Adviser shall be fully protected in, and shall
have no liability for loss resulting from, relying upon any directions,
instructions, or amendments from the Client in accordance with the previous
sentence and the Client shall indemnify and hold the Adviser harmless with
respect to such liability.
     (b) The Adviser shall be fully protected in, and shall have no liability
for loss resulting from, acting upon any instrument, certificate or paper
believed by it to be genuine and to be signed or presented on behalf of the
Client by the proper person or persons authorized by the Board of Directors of
the Client to perform such functions and designated by the Client to the Adviser
in writing from time to time, and the Adviser shall be under no duty to make any
investigation or inquiry as to any statement contained in any such writing but
may accept the same as conclusive evidence of the truth and accuracy of the
statements therein contained and the Client shall indemnify and hold the Adviser
harmless with respect to such liability.
9. Limitation of Liability; Indemnification.
     (a) To the fullest extent permitted by law, the Adviser shall not be liable
to the Client for any expenses, losses, damages, liabilities, demands, charges
and claims of any kind or nature whatsoever (including without limitation any
reasonable legal expenses and costs and expenses relating to investigating or
defending any demands, charges and claims) (collectively, the “Losses”) by or
with respect to an Account, except to the extent that such Losses are actual
investment losses which are the direct result of an act or omission taken or
omitted by the Adviser during the term of the Agreement which constitutes gross
negligence or bad faith with respect to the Adviser’s obligations under this
Agreement or a material breach of this Agreement. Notwithstanding any of the
foregoing to the contrary, neither the Investment Manager nor any Affiliate
shall be relieved of any liability, to the extent (but only to the extent) that
such liability may not be waived, modified or limited under applicable law.
     (b) To the fullest extent permitted by law, the Client shall reimburse,
indemnify and hold harmless the Adviser, its affiliates and their shareholders,
partners, directors, officers, employees and any other person controlled by or
controlling the Adviser (collectively, the “Indemnified Parties”) for, from and
against any and all direct Losses (i) relating to this Agreement or the Account
arising out of any misrepresentation or act or omission or alleged act or
omission on the part of the Client, its previous advisers, or any of their
agents; or (ii) relating to any demand, charge or claim in respect of any
Indemnified Party’s acts, omissions, transactions, duties, obligations or
responsibilities arising in connection with this Agreement, unless (x) a court
with appropriate jurisdiction shall have determined by a final judgment which is
not subject to appeal that such Indemnified Party is liable in respect of the
demands, charges

- 7 -



--------------------------------------------------------------------------------



 



and claims referred to in this subparagraph, (y) the loss resulted from an act
or omission of the Indemnified Party that constitutes gross negligence, bad
faith, or a material breach of this Agreement, or (z) such Indemnified Party
shall have settled such demands, charges and claims without the Client’s
consent.
     (c) The indemnification provisions set forth in this Agreement shall
survive the termination of this Agreement.
10. Independent Contractor; Sub-Advisers.
     For all purposes of this Agreement, the Adviser shall be an independent
contractor and not an employee or dependent agent of the Client or the Account;
nor shall anything herein or any action taken pursuant to this Agreement be
construed as creating a separate trust, fund, joint venture, partnership or
fiduciary relationship of any kind on the part of the Client or an Account with
respect to the Adviser, any of its affiliates or any of its other clients. The
Adviser shall be expressly permitted to retain sub-advisers from time to time to
manage part or all of the Accounts provided that (i) the Adviser shall remain
liable for the management of the assets of each Account as if the Adviser itself
was so acting and (ii) the Adviser shall pay all of the fees and expenses of the
Sub-Adviser from its compensation under this Agreement.
11. Term; Termination.
     This Agreement may be terminated by any party hereto, without penalty, at
any time upon 30 days’ prior written notice or such shorter period as the
parties may agree. On the official date of termination, the Adviser shall
provide the Client with a final report for the Account and an invoice for any
unpaid Advisory Fee that may be due pursuant to Section 3 hereof. The Client
understands and agrees that the Adviser will take all reasonable measures to
protect and preserve the assets of the Account upon termination but any
withdrawals from underlying funds will be subject to the restrictions imposed by
such funds and, as such, the Client may be required to hold such interests after
the date of termination of this Agreement.
12. Additions; Withdrawals; Reallocations.
     The Client may increase or decrease the assets comprising each Account, or
reallocate the amounts allocated to the various portfolios. Once part or all of
the assets comprising an Account are invested by the Adviser in a private
investment fund, any and all assets comprising the Account invested in a fund
may be withdrawn by the Client at any time, but subject to the terms and
conditions applicable to an investor in such fund. The Client further agrees and
acknowledges that any withdrawals from the underlying funds may be restricted to
the extent that the assets comprising the Account are invested in hedge funds.
13. Confidentiality
     The Adviser shall treat as confidential all information pertaining to the
Accounts and the Client and all aspects of the relationship established by this
Agreement, except as may be necessary to comply with applicable laws or
regulations. Notwithstanding the foregoing, the

- 8 -



--------------------------------------------------------------------------------



 



Adviser shall not be prohibited from including the Client on Adviser’s list of
representative clients.
14. Notices.
     Except as otherwise provided herein, all notices or other communications
required or permitted hereunder shall be in writing and shall be delivered,
telecopied or telexed and confirmed to the requisite party, at its address as
follows:
     If to the Adviser:
Mariner Investment Group, Inc.
500 Mamaroneck Avenue
4th Floor
Harrison, New York 10528      Attn:Chip Howe, Chief Operating Officer
           Telephone: (914) 798-4216
           Facsimile: (212) 777-3343
With a copy to:

Mariner Investment Group, Inc.
500 Mamaroneck Avenue
4th Floor
Harrison, New York 10528      Attn:Peter O’Rourke, General Counsel
           Telephone: (914) 670-4333
     If to the Client:
Southwest Marine And General Insurance Company
919 Third Avenue, 10th Floor
New York, NY 10022
Attn: Mark W. Blackman, President
           Telephone: (212) 551-0612
           Facsimile: (212) 551-0724
With a copy to:

Southwest Marine And General Insurance Company
919 Third Avenue, 10th Floor
New York, NY 10022
Attn: Paul J. Hart, General Counsel
           Telephone: (212) 551-0777
           Facsimile: (212) 551-0724
Each party may change its address set forth above by giving notice to the other
parties in accordance with the provisions of this Section 14.

- 9 -



--------------------------------------------------------------------------------



 



15. Arbitration.
     (a) All disputes between the parties hereto relating to or in connection
with this Agreement, including but not limited to its interpretation,
performance or breach, shall be submitted to binding arbitration as described in
this Section 15.
     (b) The party initiating arbitration shall provide notice of its demand for
arbitration which shall include appointment of an arbitrator. The other party
shall have thirty (30) days from receipt of such demand for arbitration in which
to appoint its arbitrator. If the responding party fails to appoint its
arbitrator within such thirty (30) days, the initiating party shall be entitled
to choose the second arbitrator. Together the two arbitrators shall agree upon a
neutral umpire. If no such agreement is reached within thirty (30) days of the
appointment of the second arbitrator, the umpire shall be chosen by drawing
lots. The arbitrators and the umpire (collectively the “Panel”) shall be persons
who are knowledgeable about financial matters and who are not affiliated with
either party or any of its controlling persons.
     (c) Each party shall submit its case to the Panel within one month from the
date of the appointment of the umpire, but this period of time may be extended
by unanimous written consent of the Panel.
     (d) The Panel shall make its decision with regard to the custom and usage
of the insurance business. The Panel shall be relieved of all judicial
formalities and the strict rules of law. The written decision of a majority of
the Panel shall be rendered within sixty (60) days following the termination of
the Panel’s hearings, unless the parties consent to an extension. Such majority
decision of the Panel shall be final and binding upon the parties both as to law
and fact, and may not be appealed to any court of any jurisdiction. Judgment may
be entered upon the final decision of the Panel in any court of proper
jurisdiction.
     (e) Each party shall bear the fees and expenses of the arbitrator selected
by or on its behalf, and the costs of arbitration, including the fees of the
umpire, shall be divided equally between the two parties. The Panel shall have
the authority to award to the prevailing party its costs and attorneys’ fees.
     (f) Any arbitration pursuant to this Section 15 shall be conducted in New
York, New York unless otherwise agreed in writing by the parties, provided
however that the Panel may choose to take evidence and/or convene a hearing in a
place other than New York, New York for the convenience of the parties, the
witnesses or the Panel.
16. Miscellaneous.
     (a) Amendment; Modification; Waiver. Except as expressly provided herein,
this Agreement shall not be amended, nor shall any provision of this Agreement
be considered modified or waived, unless evidenced by a writing signed by each
of the parties hereto; provided, however, that no such amendment, modification
or waiver shall take effect unless the Client has notified the Department in
writing of the parties’ intention to make such amendment, modification or waiver
at least thirty (30) days prior to the effective date thereof, or such shorter

- 10 -



--------------------------------------------------------------------------------



 



period as the Department may permit, and the Department has not disapproved it
within such period.
     (b) Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors, but
the rights and obligations hereunder shall not, except as otherwise expressly
provided herein, be assignable, transferable or delegable without the written
consent of the other party hereto and any attempted assignment (as defined in
the Investment Advisers Act of 1940, as amended), transfer or delegation thereof
without such consent shall be void; provided, however, that no such assignment,
transfer or delegation shall take effect unless the Client has notified the
Department in writing of the parties’ intention to make such assignment,
transfer or delegation at least thirty (30) days prior to the effective date
thereof, or such shorter period as the Department may permit, and the Department
has not disapproved it within such period.
     (c) Entire Agreement. This Agreement, constitutes the entire understanding
and agreement between the parties and supercedes all prior understandings and
agreements, whether oral or written, between the parties concerning the subject
matter hereof.
     (d) Severability. Each provision of this Agreement shall be considered
separable and if for any reason any provision or provisions herein are
determined to be invalid and contrary to any existing or future law, the balance
of this Agreement shall be interpreted, to the extent practicable, so as to give
effect to the original intent of the parties hereto.
     (e) Counterparts. This Agreement may be executed in multiple counterparts
all of which counterparts together shall constitute one agreement.
     (f) Governing Law. This Agreement shall be governed by and construed both
as to validity and enforceability in accordance with the laws of the State of
New York, without regard to the conflict of laws provisions of such
jurisdiction.

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year set forth above.

                MARINER INVESTMENT GROUP, INC.
 
       
 
       
 
  By:   /s/ Peter O’Rourke
 
       
 
      Name: Peter O’Rourke
 
      Title: General Counsel
 
       
 
            SOUTHWEST MARINE AND GENERAL
INSURANCE COMPANY
 
       
 
       
 
  By:   /s/ Paul J. Hart
 
       
 
      Name: Paul J. Hart
 
      Title: Vice President

- 12 -



--------------------------------------------------------------------------------



 



Schedule A
Southwest Marine and General Insurance Company Accounts:
Liquidity Portfolio
Fixed Income Portfolio
Hedge Fund and Equity Portfolio

- 13 -



--------------------------------------------------------------------------------



 



Schedule B
     Assets of the Account allocated to the various portfolios shall be assessed
the fee set forth opposite the portfolio below:

      Portfolio   Fee Liquidity Portfolio   0.20% Fixed Income Portfolio   0.30%
Hedge Fund and Equity Portfolio   1.25%*

*   Note, this fee shall be waived at the Account level with respect to the
assets of the Account, if any, invested in hedge funds managed by the Adviser or
its affiliates.

- 14 -